                Case 3:10-cr-00697-PGS Document 36 Filed 12/07/20 Page 1 of 1 PageID: 320


CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev. 07/17)
I. CIR./DIST./ DIV. CODE                 2. PERSON REPRESENTED                                                                   VOUCHER NUMBER
 District                                 FRANK D’ALONZO
3. MAG. DKT./DEF NUMBER                                4. DIST. DKT./DEF. NUMBER                   5. APPEALS DKT./DEF. NUMBER                       6. OTHER DKT NUMBER
                                                       Cr._1O-697(PGS)
7. IN CASE/MATTER OF (Case Name)          8. PAYMENT CATEGORY                               9. TYPE PERSON REPRESENTED                        10. REPRESENTATION TYPE
                                          El Felony                 El Petty Offense         [‘ Adult Defendant           El Appellant             (See Instructions)

  USA v. Frank D’Alonzo                   El Misdemeanor            E’Other                  El Juvenile Defendant El Appellee                CT
                                          El Appeal                                          El Other
I I. OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) If more than one offense, list (up to five) major offenses charged, according to severity of offense.
  26:7201 TAX EVASION
12. ATTORNEY’S NAME (First Name, MI., Last Name, including any suffix,),                           13. COURT ORDER
    AND MAILING ADDRESS                                                                             El 0 Appointing Counsel                           El C Co-Counsel
                                                                                                    R’ F Subs For Federal Defender                    El R Subs For Retained Attorney
 KENYEN BROWN ESQ KENYEN BROWN LAW                                                                  El P Subs For Panel Attorney                      El Y Standby Counsel
 11 NORTH WATER ST.    RSA BATTLE HOUSE TOWER
                                           ‘




                                                                                                   Prior Attorney’s
                                                                                                                                 Lisa Mack, AFPD
 SUITE 24290, MOBILE, AL 33602                                                                         Appointment Dates:                   10/18/2010
                                                   I            A         P                         El Because the above-named person represented has testified under oath or has otherwise
      Telephone Number:                            “       1                  -



                                                                                  -
                                                                                                   satisfied this Court that he or she (I) is financially unable to employ counsel and (2) does
                                                                                                   not wish to waive counsel, and because the interests ofjustice so require, the attorney whose
14. NAME AND MAILING ADDRESS OF LAW FIRM (Onlt provide per insti-uctions)                          name appears in Item 12 is appointed to represent this person in this case, OR
                                                                                                    El Other (See Instructions)
                                 SAME
                                                                                                                           Signature of Presiding Judge or By Order of the Court
                                                                                                                                                                      12/4/2020
                                                                                                                   Date of Order                               Nunc Pro Tune Date
                                                                                                   Repayment or partial repayment ordered from the person represented for this service at time
                                                                                                   appointment.        El YES El NO
                          CLAIM FOR SERVICES AND EXPENSES                                                                                    FOR COURT USE ONLY                         Wv
                                                                                                            TOTAL                 MATH/TECH.            MATH/TECH.
                                                                                                                                                                               ADDITIONAL
       CATEGORIES (Attach itemization of services with dates,)                                             AMOUNT                  ADJUSTED              ADJUSTED
                                                                                      CLAIMED                                                            AMOUNT
                                                                                                           CLAIMED                  HOURS
15.    a.   Arraignment andlor Plea                                                                                    0,00                                         0.00
       b.   Bail and Detention Hearings                                                                                0.00                                         0.00
       c.   Motion Hearings                                                                                            0.00                                         0.00
       d.   Trial                                                                                                      0.00                                         0,00
       e.   Sentencing Hearings                                                                                        0.00                                         0.00
       f    Revocation Heanngs                                                                                         0 00                                         0 00
       g.   Appeals Court                                                                                              0.00                                         0.00
       h.   Other (Specffi on additional sheets)                                                                       gpO                                          0.00
       (RATEPERHOUR=$                                   ) TOTALS:                               0.00                   0.00                  0.00                   0.00
16.    a. Interviews and Conferences                                                                                   0.00                                         0.00
       b. Obtaining and reviewing records                                                                              0.00                                         0.00
       c. Legal research and brief writing                                                                             0.00                                         0.00
  ‘    d. Travel time                                                                                                  0.00                                         0.00
       e. Investigative and other work (Spectfy on additional sheets)                                                  0.00                                         0.00
       (RATEPERHOUR$                                    ) TOTALS:                               0.00                   0.00                   0.00                  0.00
17.    Travel Expenses (lodging, parking, meals, mileage, etc.)
18.    Other Expenses (other than expert, transcripts, etc.)
GRAND TOTALS (CLAIMED AND ADJUSTED):                                                                                   0.00                                         000
19. CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE                                           20. APPOINTMENT TERMINATION DATE                          21. CASE DISPOSITION
                                                                                                            IF OTHER THAN CASE COMPLETION
      FROM:                                               TO:
22. CLAIM STATUS                    El Final Payment                El Interim Payment Number                                         El Supplemental Payment
      Have you previously applied to the court for compensation and/or reimbursement for this case? El YES El NO          If yes, were you paid?    El YES       U NO
                                                                                                                      or
      Other than from the Court, have you, or to your knowledge has anyone else, received payment (compensation anything of value) from any other source in connection with this
      representation? El YES        El NO           If yes, give details on additional sheets.
      I swear or affirm the truth or correctness of the above statements.
      Signature of Attorney                                                                                                                Date

                                                           APPROVED FOR PAYMENT                           COURT USE ONLY
23. IN COURT COMP.                      24. OUT OF COURT COMP.             25. TRAVEL EXPENSES             26. OTHER EXPENSES                         27. TOTAL AMT. APPR./CERT.
                                                                                                                                                       $0.00
28. SIGNATURE OF THE PRESIDING JUDGE                                                                       DATE                                       28a. JUDGE CODE


29. IN COURT COMP.                      30. OUT OF COURT COMP.             31. TRAVEL EXPENSES             32. OTHER EXPENSES                         33. TOTAL AMT. APPROVED
                                                                                                                                                       $0.00
34. SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved                              DATE                                       34a JUDGE CODE
    in excess o/ the stat story threshold amount.
